Citation Nr: 0615125	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating for a generalized anxiety 
disorder with panic attacks and agoraphobia in excess of 
50 percent from March 5, 1993; in excess of 30 percent from 
May 6, 1994; and in excess of 50 percent from August 18, 
2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1985 to April 
1990, when he was discharged for failure to successfully 
complete an alcohol abuse rehabilitation program.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In March 2005, the appellant appeared and 
testified at a hearing held at the RO; a transcript of that 
hearing is of record.  

By rating action dated in June 2003, entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) due solely to the service-connected psychiatric 
disability was denied.  The appellant did not initiate a 
timely appeal from this rating action, which is now 
administratively final.  


FINDINGS OF FACT

1.  From March 5, 1993, through May 5, 1994, the service-
connected psychiatric disability was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  From May 6, 1994, through August 17, 2000, the service-
connected psychiatric disability was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

3.  On and after August 18, 2000, the service-connected 
psychiatric disability was manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  The service-connected psychiatric disability was no more 
than 50 percent disabling from March 5, 1993, through May 5, 
1994.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 
and Part 4, including Diagnostic Code 9400 (2005).  

2.  The service-connected psychiatric disability was no more 
than 30 percent disabling from May 6, 1994, through 
August 17, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), and Part 4, including Diagnostic Code 9400 
(2005).  

3.  The service-connected psychiatric disability is no more 
than 50 percent disabling on and after August 18, 2000.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), and 
Part 4, including Diagnostic Code 9400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated April 27, 2004.  In this letter, VA 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform VA 
of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, the 
appellant was specifically asked in this letter to submit all 
pertinent evidence in his possession in support of his claim.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Court went on to hold, however, that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. at 490.

In the present appeal, service connection has been granted, 
and the initial ratings and effective dates have been 
established by the RO.  The appellant has appealed from that 
determination, and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
in that matter.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The question of the proper initial ratings and 
their proper effective dates have been fully litigated in the 
present appeal.  The appellant has acknowledged that there is 
no additional relevant evidence bearing on this question, and 
his arguments in support of this appeal have been both fully 
informed and comprehensive.  He has also had competent and 
knowledgeable representation available to him throughout this 
appeal.  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for increased 
initial ratings, and affirms both the initial ratings and the 
effective dates chosen by the RO, which have been fully 
litigated in the present appeal, any further questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.   

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA medical records have also been obtained and 
reviewed.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  The appellant specified in a June 2004 written 
statement that he had no additional evidence to submit in 
support of his claim.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in August 2002.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in May 2005 after the final VCAA letter was 
issued in April 2004.  There is no indication or reason to 
believe that that the ultimate decision of the originating 
agency on the merits of this claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For a service-connected psychiatric disability, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440 
(2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has fully reviewed the entire evidence of record, 
including the extensive postservice VA medical records and 
the material received from the Social Security Administration 
(SSA) in May 2004.  The medical evidence of record makes it 
quite clear that, in addition to his service-connected 
generalized anxiety disorder, which is manifested primarily 
by panic attacks and agoraphobia, the appellant also has a 
nonservice-connected personality disorder (classified as a 
narcissistic personality disorder with histrionic and 
borderline features) which is responsible for many of his 
current problems, including his current unemployed status.  
Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c).  According to the medical evidence of 
record, the appellant's personality disorder is manifested by 
chronic problems with authority figures, including his 
supervisors at work; grandiose and even arrogant statements 
meant to enhance his self-esteem; a lifetime of behavior 
seeking prestige and acclaim, coupled with an inability to 
see self-defeating behavior, such as the chronic use of sick 
calls to avoid work when he was not sick, as worthy of 
criticism; a lack of empathy; and ambivalence and dependency 
which appear in most of his intimate relationships.  The 
majority of the appellant's jobs have ended because of 
personality conflicts, often with his supervisors.  He has 
also exhibited instances of narcissistic and histrionic 
behavior over the years.  Accordingly, the identified 
symptoms of the appellant's nonservice-connected personality 
disorder cannot be considered when evaluating the service-
connected psychiatric disability.  

Although the appellant has bitterly attacked the medical 
opinions which support the existence of a separately 
identifiable personality disorder, he has submitted no 
competent medical evidence to rebut this conclusion reached 
by medical professionals who have both interviewed him and 
reviewed his extensive medical history.  

As previously mentioned, the service-connected psychiatric 
disability is manifested primarily by panic attacks and 
agoraphobia.  The appellant has been unemployed since January 
2003; and he prefers to view himself as essentially 
housebound due to his panic attacks and agoraphobia, but he 
has been able to leave his house for his medical 
appointments, to play softball, to attend his AA meetings, 
and to conduct swimming classes at the YMCA.  At the March 
2005 hearing, he also reported that he does the grocery 
shopping for his family.  In 2002, the appellant married his 
girlfriend with whom he already had several children.  
Although his wife also has psychiatric problems, the marriage 
has endured, and the appellant testified at the March 2005 
hearing that he had a pretty good relationship with his wife 
and children, except during his panic attacks when he 
isolates himself.  He is consistently described by 
psychiatric examiners as neat and well-groomed, and he has 
exhibited no signs of disorientation, a thought disorder, or 
delusions.  Although he occasionally reports entertaining 
suicidal thoughts, he has never formed an intention to kill 
himself or formed a plan to do so, according to the medical 
evidence of record.  

The RO has conceded that the service-connected psychiatric 
disability was totally disabling from the date of claim in 
December 1992 up to March 4, 1993.  It is indicated in a VA 
outpatient report of March 5, 1993, that the appellant had 
recently begun dating, had not had any alcohol for three 
years, and had not experienced a panic attack in a month.  
Subsequent VA outpatient reports indicate that the appellant 
was getting out more and more, was able to some extent to 
control his panic reactions in certain situations, and had 
more self-esteem because he was more active.  In general, 
these medical records reflect a decreased incidence of panic 
attacks, down to three or four per week from three or four 
per day.  In September 1993, the appellant reportedly began a 
part-time job at a newspaper.  Although he had one panic 
attack at work, he had stayed on the job.  The RO has 
initially assigned a 50 percent disability rating, effective 
from the date of the VA outpatient report, March 5, 1993, 
which the Board hereby affirms on appeal as consistent with 
the medical evidence pertaining to this time period.  For 
example, the relevant evidence does not reflect nearly 
continuous panic attacks associated with the next higher 
rating of 70 percent.  

It is reported in a VA outpatient report of May 6, 1994, that 
the appellant was no longer having panic attacks, although he 
remained tense; and that he had gotten a second job as a 
cashier in a gas station.  His agoraphobia was in full 
remission at this time.  Subsequently, he reportedly obtained 
his driver's license and overcame his fear of driving.  He 
was able to cope with his less and less frequent panic 
attacks by deep breathing, and eventually he stopped having 
them for prolonged periods, even without medication.  On a VA 
examination of the appellant in May 1998, he reportedly 
experienced anxiety every day and panic attacks off and on; a 
GAF score of 75 was reported, which is consistent with slight 
social and occupational impairment.  It was reported on this 
examination that the appellant continued to work despite his 
panic attacks.  The RO has initially assigned a 30 percent 
rating, effective from the date of the VA outpatient report 
of May 6, 1994, which the Board hereby affirms on appeal.  A 
definite improvement in the appellant's service-connected 
psychiatric disability is reflected by the medical evidence 
of record relating to this period of time.  For example, the 
incidence of the appellant's panic attacks significantly 
decreased during this time period.  

It is reported in a VA outpatient report of August 18, 2000, 
that the appellant was less functional at work.  His 
medication was less helpful with his panic attacks and 
agoraphobia, although he was still cognitive Ly intact.  The 
appellant has been unemployed since January 2003.  A 
preponderance of the evidence indicates that the appellant's 
loss of his last job was the result of a combination of 
unsatisfactory performance and conflict with his supervisors.  
Predictably, the appellant has alleged that he lost this last 
job due to unfair and unwarranted criticism of his job 
performance, as well as because of his panic attacks.  These 
somewhat self-serving allegations by the appellant are both 
uncorroborated and less credible than the evidence to the 
contrary, which is consistent with his prior job history.  
Furthermore, the appellant had testified at a May 2002 
hearing that, although panic attacks had been a problem on 
his prior job, they were not a problem on his current job, 
which is the job he lost in January 2003; and he indicated on 
his June 2003 application seeking a TDIU that he did not 
leave his last job due to his disability.  On a VA 
examination of the appellant in December 2003, a GAF score of 
60 was reported, which is consistent with moderate social and 
occupational impairment.  The examiner commented that the GAF 
score of 60 pertained only to the service-connected 
psychiatric disability and not to other, nonservice-connected 
conditions, including the personality disorder previously 
discussed.  The appellant alleged on this examination that he 
was experiencing panic attacks up to three or four times 
daily.  

On the most recent VA examination of the appellant in 
December 2004, which consisted of a 70-minute interview with 
the appellant, a review of his VA outpatient records, and a 
review of his VA claims file, the appellant was cleanly and 
neatly dressed, alert and cooperative, although he appeared 
somewhat nervous and concerned with the interview process.  
He was oriented to time, place and person; his psychomotor 
activity was normal; his speech was clear and of normal 
volume and articulation.  His affect was varied and mood 
congruent with frequent looks of concern.  His thought 
process was goal-oriented with no derailment, loose 
associations, thought blocking or neologisms; there was no 
sign of delusions or paranoid thoughts or beliefs.  The 
appellant admitted to suicidal thoughts, but without plan or 
intent.  He reported transient periods of depression, but no 
vegetative symptoms.  He allegedly experienced anxiety 
attacks four or five times daily, during which he felt 
nervous and his heart rate increased, accompanied by 
difficulty in breathing, sweatiness, and hand tremors.  
Psychometric testing was administered to the appellant which 
produced a profile common to people who focus on physical 
explanations for their problems and have difficulty 
processing psychological ones.  MMPI-2 scores indicative of 
anxiety and distress were in the low clinical range; he also 
scored in the minimum range for depressive symptoms, but 
scored in the severe range of anxiety symptoms, on the 
relevant Beck inventories.  A GAF score of 55 was reported on 
this examination because of overall moderate symptoms 
associated with moderate reduction of social, vocational, and 
mental functioning.  The examiner also noted the presence of 
the personality traits previously described, especially 
grandiosity; but felt that they were less extensive than on 
the previous VA examination.  The RO has initially assigned a 
disability rating of 50 percent, effective from the date of 
the VA outpatient report of August 18, 2000, which the Board 
hereby affirms on appeal.  

The appellant and his representative have contended that he 
should be rated at least 70 percent disabled, and possibly as 
100 percent disabled, for the entire time period under 
consideration.  However, as the appellant was employed for a 
large portion of that time, a 100 percent rating is not 
appropriate while he was employed.  In addition, the 
appellant has exhibited few or none of the symptoms 
associated with a psychiatric disability rating of 
70 percent.  His speech has never been described as 
illogical, obscure, or irrelevant; there is no medical 
evidence of obsessional rituals, violence, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The appellant's panic attacks and depression are 
not shown by competent medical evidence to be nearly 
continuous and/or to adversely affect his ability to function 
independently.  While the appellant definitely has conflicts 
with authority figures, including his supervisors at work, 
and may have experienced some difficulty in adapting to 
stressful situations at work, these are not manifestations of 
the service-connected psychiatric disability, but of his 
nonservice-connected personality disorder.  The service-
connected psychiatric condition is also not shown to have 
resulted in an inability to establish and maintain effective 
relationships.  On the contrary, the appellant's marriage, 
for example, appears to be successful.  

The Board is aware that several of the appellant's 
psychiatric care givers have reported GAF scores in the 45-50 
range consistent with serious symptoms, or have stated as 
their opinion that the appellant is totally disabled due to 
his psychiatric impairment.  However, these GAF scores and 
opinions often include consideration of the symptoms of the 
nonservice-connected personality disorder; they are also 
often the product of a short and superficial 20-minute 
outpatient visit by the appellant and are based solely upon 
his verbal reports of his current complaints and symptoms, 
which are at best highly subjective in nature.  The lower GAF 
scores also appear to give undue weight to the appellant's 
reports of suicidal thoughts since he has never formed an 
intention to kill himself or formulated a plan to do so.  The 
disability determination by the SSA also appears to have 
included consideration of both service-connected and 
nonservice-connected psychiatric impairment.  The Board has 
concluded that the official VA examiners, who have 
extensively interviewed the appellant and reviewed their 
current findings in the context of his entire medical 
history, have presented a more accurate picture of the 
severity of the service-connected psychiatric disability.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

A disability rating for the service-connected generalized 
anxiety disorder with panic attacks and agoraphobia in excess 
of 50 percent from March 5, 1993, through May 5, 1994, is 
denied.  

A disability rating for the service-connected generalized 
anxiety disorder with panic attacks and agoraphobia in excess 
of 30 percent from May 6, 1994, through August 17, 2000, is 
denied.  

A disability rating for the service-connected generalized 
anxiety disorder with panic attacks and agoraphobia in excess 
of 50 percent from August 18, 2000, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


